 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, Lo-cal 90,AFL-CIO'andConnecticut ConstructionIndustries Association,Inc.' and L.G. DeFelice,Inc.' andLocal 478,InternationalUnion of Oper-ating Engineers,AFL-CIOand Local547, LaborersInternational'Union of North America, AFL-CIO. Case 1-CD-416.April 30, 1975DECISION AND DETERMINATION OFDISPUTEBy MEMBERS FANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Connecticut Construction IndustriesAssociation, Inc. (the collective-bargaining associationrepresentative of the Employer), alleging that the Elec-tricians violated Section 8(b)(4)(i) and (ii)(D) of theAct by engaging in proscribed conduct with an objectof forcing or requiring the Employer to assign certainwork to its members rather than to Employer's em-ployees represented by the Engineers and Laborers.A hearing was held before Hearing Officer Albert N.Stieglitz on October 22 and 23 and November 7 and 8,1974. The parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. Thereafter the Employer and theElectricians filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this proceeding, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated and we fmd that the Em-ployer, L. G. DeFelice, Inc., which annually receivesgoods and materials valued in excess of $50,000 at itsConnecticut jobsites directly from States other than theState of Connecticut and which annually performs con-struction services valued in excess of $50,000 at jobprojects located in States other than the State of Con-necticut,is engaged in commerce within the meaningof the Act.'-II,THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we findthatthe Electri-cians, Engineers,and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Factsof theDisputeIn April 1972,L. G. DeFelice, as general contractor,was awarded the Gold Star Memorial Bride Job, Pro-ject#94-107,in New London,Connecticut.The totaljob, which is in excess of $22 million,entails the partialdismantling,rebuilding,and widening of the presentbridge and will carry the flow of traffic easterly. Thisis a span type bridge which is about 1 mile long andcrosses the Thames River.A parallel new bridge whichhandles the traffic flowing in the opposite direction wasrecently constructed.Both bridges are interlocutorysegments of the 1-95 system.The Company commenced work on the project inthe summerof 1972.The electrical work started inNovember or December1973,when the Companyremoved some of the old light poles and conduits. Thisremoval work was performedby theCompany's em-ployees and is not in dispute in this proceeding becauseitwas never claimedby Local 90.There was a total ofapproximately 75 employees on the job,of which ap-proximately 35 were laborers.Dick Panagrossi,Jr.,was the assistant businessmanager of Local 90 until the death of his father,Dominick Panagrossi,on February 9, 1974, whenPanagrossi,Jr., became the business manager. He wasformally confirmed as business manager on March 6,1974.Panagrossi,Jr., became aware of this DeFelice job inthe winterof 1972,when an IBEW subcontractor, Co-kin, told Panagrossi,Jr., that he,Cokin,was interestedin putting in a bid to L. G. DeFelice to perform thework in dispute. Cokin is the subcontractor who per-formed similar work on the Westerly bridge job.InMarch 1973,Panagrossi,Sr.,calledWilliamMiller, superintendent of lighting and traffic for DeFe-lice, and asked how Miller was going to operate theNew London bridge job.Miller responded that he wasgoing to operate it with his own personnel,the Labor-ers and Operating Engineers, the people who work forthe Company under union agreements.Panagrossi, Sr.,IHerein called Electriciansor Local 902Herein calledAssociation or CCIA3Herein called Employer or Company.4Herein called Engineers or Operating Engineers5Herein called Laborers6The parties also stipulate that both Connecticut Construction IndustriesAssociation, Inc , the Charging Party herein,and its members,either collec-tively or individually, are engaged in commerce within the meaning of theAct217 NLRB No. 112 ELECTRICAL WORKERS, LOCAL 90toldMiller that his son, Panagrossi,Jr.,would callMiller.About April 1973, Panagrossi, Jr., called Miller andasked how Miller was going to operate the Gold StarMemorial Bridge job. Miller answered that he was run-ning the job with his own personnel which are Operat-ing Engineers,Laborers,and Teamsters.Panagrossi,Jr., asked for a "temporary contract" or we claim thework. Miller explained that he had no agreement withthe IBEW but did have contracts with the Laborers andOperating Engineers and therefore had no choice butto use these people. Panagrossi, Jr., then said, "Youwon't, you will not operate with your own personnel,"and stated that this was his work and that he was goingto get the work.On July 10, 1974, Victor Hallberg, president of L. G.DeFelice,met with Panagrossi, Jr.Panagrossi, Jr.,said the conduit and electrical work on the Gold StarBridge in New London was his jurisdiction and hewanted the Company to have his Local 90 electriciansperform the work. Hallberg stated that the Companyhad already assigned the work to the Laborers and theOperating Engineers who were presently performingthat work and thatas far ashe,Hallberg,was con-cerned this was the work of Laborers and OperatingEngineers.Hallberg also stated that, through theCCIA, the Company had a collective-bargaining agree-ment with the Laborers and Operating Engineers, butthe Company did not have any agreement with Local90 or any other Electrician Union. Panagrossi, Jr., saidthat he wanted the Company to have Local 90 peopledo the work by using a subcontractor with whom Local90 had an agreement, and in that way the Companywouldn't have to have an agreement with his local.Hallberg said that was not acceptable.Panagrossi, Jr.,then said he would like the Company to use at least oneLocal 90 man to perform this work along with the otheremployees the Company had already assigned. Hall-berg said he didn't think that would be acceptable tothe company people and that itwasn'tacceptable toHallberg because it wasn't economically advantageousand the work was already assigned. Hallberg furthersaid that he would talk to his people and get back toPanagrossi, Jr., in a few days and that the Company hasbeen doing this work for a couple of years with Operat-ing Engineers and Laborers and that if Panagrossi, Jr.,felt strongly that it was his work he should talk to theLaborers Union and to Sonny Mertz of the OperatingEngineers.As themeeting was ending Hallberg askedPanagrossi, Jr., "Is it my understanding that you wantrepresentation on this job?" Panagrossi, Jr., either re-sponded, "Vic, I want job opportunities for people whoare qualified electricians. You take it from there," or"You take it from there." About 8 or 10 days after theJuly 10,1974,meeting Hallberg advised Panagrossi,645Jr., that the Company could not use any Local 90electricians or contractors.On July 31, 1974, John Silva, business agent for Lo-cal 547 Laborers, advised Hallberg that Local 90 wasgoing to picket the job the following day and that theLaborers would cross the picket line because the workin dispute was covered in the Laborers collective-bar-gaining agreement and that this was Laborers work.Local 90 picketed the jobsite at four locations fromAugust 1 to 15, 1974, and the picket sign read, "To thePublic, Employees performing electrical work on thisjob site are doing so under substandard conditions.There is no strike here. This is for purpose of informa-tion only. Local #90, International Brotherhood ofElectricalWorkers." On August 1, 1974, the employeesofDeFelice represented by the Carpenters Unionrefused to cross the picket line for that 1 day. AroundAugust 2, 1974, the employees represented by thePaintersUnion, who were employed by a subcontractor(Langeni) refused to cross the picket line for that day.On August 1, 1974, the charge against the Electricianswas filed.B.The Work in DisputeThe work in dispute involves the installation of elec-trical conduits, wiring, light poles, lights, and relatedwork, which includes but is not limited to the installa-tion of junction boxes, pulling of wire, and the splicingand laying of wire, when performed on the bridge andapproaches to the bridge and highways on the GoldStar Memorial Bridge project, in Groton, Connecticut.C.Contentionsof thePartiesThe Electricians contends the hearing herein shouldbe quashed on the grounds that there was an agreed-upon method for settlement by which all parties werebound. Further, while the Electricians takes the posi-tion that it has not made claim to the work, it doesindicate it would accept an assignment of the disputedwork if it were awarded to the Electricians. Moreover,the Electricians does not disclaim the disputed worknor does any other party raise such contention. TheElectricians, however, is somewhat equivocal as towhether it was seeking an assignment of the disputedwork to be performed only on the bridge itself orwhether it would accept similar work off the bridge forwhich DeFelice has the contract to perform.Subsequent to the instant charges, and prior to thehearing, the Electricians filed a request for an award forthe disputed work with the Impartial JurisdictionalDisputes Board for the Construction Industry, hereincalled IJDB. The Electricians also reties on a recentdecision by the IJDB, issued October 25, 1974, whichawarded the disputed work to the Electricians over the 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineers and Laborers. However, the Company con-tends that it is not bound to the Joint Board and istherefore not bound to its awards.The Charging Party, Laborers,and Engineers simi-larly contend that the disputed work is covered by theterms of the Company's collective-bargaining agree-ments with both the Laborers and Engineers, but noagreement with the Electricians. The work in disputewas assigned to both Laborers and Engineers who areto date still engaged in such work. DeFelice uses mixedcrews of Laborers and Engineers to perform the dis-puted work, some of which is performed by membersof either Union without distinction as to their craft.The employees to whom the disputed work is assignedare for the most part "permanent" employees of DeFe-lice, and thus work for the Company from jobsite tojobsite.Also, while working on the Gold Star Bridgethey have been intermittently used for nonelectricalwork on the bridge or at other sites. Therefore, theCompany, Laborers,and Engineerscontend that thework in dispute properly belongs to the Laborers andEngineers based on the contracts and present workassignment.The Electricians,' Laborers, and Engineers all sub-scribe to the new Plan for the Settlement of Jurisdic-tional Disputes and are bound thereto. The ChargingParty contends that the Employer, DeFelice, is notbound to any procedure or plan for the adjustments ofjurisdictional disputes, nor is DeFelice bound by virtueof its membership in Connecticut Construction Indus-triesAssociation, Inc., or any other association. -Alsothe Charging Party contends that DeFelice has nototherwise agreed to be bound to any method or proce-dure for the settlement of such disputes.The Electricians, contrary to the otherparties,claims that DeFelice is bound, or has otherwise agreedto be bound, by virtue of its contractual provisions inits collective-bargaining agreement with the Engineers.The clause relied on by the Electricians is article III,section 2, which reads as follows:Jurisdictional disputes involving any other labororganization shall be processed in accordance witha voluntary settlement procedure as may be mutu-ally agreed to by the parties, if any.The Electriciansarguesthat the interpretation of thissection is that, since the Operating Engineers hasagreed to a voluntary settlement procedure, the otherparty is bound thereto, and since the Operating Engi-neers is bound to the new Joint Board, so is the Com-pany. We do not agree with the Electricians interpreta-tionof this contractual provision.Further, theILocal 90 is an "inside" localvis-a-visan outside IBEWlocal and thussubscribed to the new Plan for the Settlement of Jurisdictional Disputesunder the IJDBCharging Party avers that, notwithstanding such anambiguous contractual provision, the other -parties arenot bound thereby, and thus there is no agreed-uponmethod or procedure for the settlement of such dis-putes.D. Applicability of theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) had been violated and that there isno agreed-upon methodfor thevoluntary adjustmentof thedispute.The record establishes that there is reasonable causeto believe that Section 8(b)(4)(D)has been violated.The record shows that Panagrossi,Jr., sought to obtainthe work being performed by the Laborers and Engi-neers for the Electricians.When he did not obtain theassignment of the disputed work he picketed the job.We find that the purpose of the pickets was to protestthe Employer's assignment of the disputed work to theLaborers and Engineers,and not as Panagrossi, Jr.,alleged that the picketing was to protest the Employer'sfailure to pay area standard wages; i.e., to protest theEmployer's failure to pay the prevailing wage rates tothe Engineers and/or Laborers engaged in the disputedwork.Panagrossi,Jr.'s investigation as to whether ornot area standard wages were being paid was notthorough and therefore inaccurate.As a result of thepicketing the Carpenters and Painters each refused tocross the picket line for a day.The record further establishes that there is noagreed-upon method for settling the dispute.All partiesto a dispute,including the employer,must be boundbefore the Board will defer to a voluntary agreed-uponmethod to settle a dispute.'The record shows that theCompany is not bound to the IJDB and it follows thatthere is no voluntary method of dispute settlement inthis case.In view of the foregoing, we find that there is reason-able cause to believe that there has been a violation ofSection 8(b)(4)(D) of the Act, and that the dispute isproperly before the Board for determination.-'E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors involved. Thefollowing are relevant in making a determination of thedispute before us:108 See, e g.,Carpenters Local 1622 (0. R Karst),139 NLRB 591 (1962).9For the reasons stated above, we find that the Electricians motion toquash is without merit and therefore we deny said motion.'° International Association ofMachimsts; Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135NLRB 1402, 1410 (1962) ELECTRICALWORKERS,LOCAL 901.Certifications and collective-bargaining agreementsThere is no evidence that any of the labor organiza-tions involved herein has been certified by the Board asthe collective-bargaining representative for a unit of theEmployer's employees.The Employer, DeFelice, has statewide collective-bargaining agreements with both the Laborers and En-gineers, but no agreement with the Electricians. As theEmployer has no agreement with the Electricians andthe Employer's agreements with the Laborers and En-gineers cover the work in dispute, the collective-bar-gaining factor tends to support the award to the Labor-ers and Engineers.2.Company andareapracticesThe Employer has assigned the work in dispute tomembers of the Engineers and Laborers and has beensatisfied with their work performance. The record indi-catesthat much of the work in dispute has not as yetbeen performed or assigned, but in accord with theCompany's past practice it is to be assigned to its em-ployees represented by the Laborers and EngineersUnions and foremen. The Company's past practice fa-vors the present assignment of the disputed work to theLaborers and Engineers.The area practice indicates that some employers inthe area in the past have used Laborers and Engineersto perform similar work to that which is in dispute andother employers have used Electricians for such work.Therefore, evidence as to area practice is inconclusiveas the record indicates a mixed past practice in the area.3.Relative skills, efficiency of operations, andeconomyThe employees of DeFelice represented by the La-borers and Engineers possess sufficient skills to per-form the tasks involved herein, inasmuch as they havebeen performing this work for many years. Installingconduit, which is the physical placing of 2-inch pipeand screwing it together, does not require much in theway of skill or training. Where particular skill is neces-sary the Employer utilizes people who are probablymore skilled for the task than the Electricians. Forexample, engineers are used to operate the winches ona tough or long pull of wire. Furthermore, although nostate licenses are required for any of the work in dis-pute, the Company has two employees who have mas-ters licenses and eight employees, of which four arelaborers and four are engineers, who possess a regularE-'l license. In addition, the laborer, Crisensa, who was647engaged in the conduit installation on this job, hasengaged in this type of work for more than 10,000hours and is very well qualified. The general foremanhas been installing this material since 1952, and hasperformed in a major part of the highway illuminationin Connecticut and is licensed. Moreover, a comparisonbetween the work procedure and assignments utilizedby the Company and the disclaimers of certain portionsof the work involved in the dispute by the Electriciansshows that the Electricians (Local 90) does not con-sider much of this work within its jurisdiction.Regarding the efficiency of the operation the recordshows that the Company's present operations permitstatewidemovement and transfer of its employeeswhereas the Electricians have limited jurisdictionwhich does not provide for such movement. Because of -this the Company would have to lay off employeesrather than employ them on other jobs in other areas.The Company presently employs eight employees con-tinuously and statewide for electrical and other work.With continuity of employment, in spite of the fact thatelectrical work is sporadic, the Company can retain itsemployees at other tasks, and, if there are mistakes orchanges on the job, the Company's employees are onthe job to make the changes. The members of the La-borers and Engineers also provide flexibility in thatthey perform a great many other duties on the job.Therefore, their time is used efficiently because theaspect of the work being claimed by the Electricians isnot a full-time operation and members of the Electri-cians do not perform the other operations.If the Company were required to follow the proce-dure used on the westerly bridge under the Electriciansagreement, the Company may be compelled to hirethree or four electricians, one of which is to watch thewheel, another to soap the wire, and another to drivethe pickup truck. This would not only be highly ineffi-cient, but it would also be uneconomical.On the basis of the foregoing, we find the skills neces-sary to perform the tasks and the efficiency andeconomy of the operation favor the assignment of thework to the Laborers and Engineers.ConclusionUpon the entire record, after full consideration of allrelevant factors here involved, we believe that the workin dispute should be awarded to employees representedby the Laborers and Engineers. The fact that the Em-ployer's assignmentconforms to the contracts and toits own past practice, the fact that the laborers andengineers employed by the Employer not only have therequisite skills but are familiar with all facets of thework, and the attendant efficiency and concurrent eco-nomics of utilizing the services of the laborers and - 648DECISIONSOF NATIONALLABOR RELATIONS BOARDengineers for all tasks necessary for the work whenperformed on the bridge and approaches to the bridgeand highways, lead us to conclude that the Employer'sassignmentof work to the laborersand engineers is aproper one. Therefore,we shall assignthe work in ques-tion to employees of the Employer who are representedby the Laborers and Engineers. In making this determi-nation,which is limited to the controversy that givesrise to this proceeding, we are notassigningthe workto the Laborers or Engineers or their members.Scope of the AwardThe Employer requests an award covering all of itsprojects in the State of Connecticut, contending thatsuch an award is necessary because of the likelihoodthat the dispute will occur on future construction jobson which it is involved. However, we do not find therecord evidence herein sufficient to establish a patternof misconduct suggestive of a likelihood that this dis-pute will extend to other jobsites or recur in the future.Accordingly, we do not believe that the broad orderrequested by the Employer is appropriate at this timeand, therefore, the determination herein shall apply tothe project presently under consideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of L. G. DeFelice, Inc., who are repre-sented by Local 547, Laborers International, Union ofNorth America, AFL-CIO, and by Local 478, Interna-tional Union of Operating Engineers, AFL-CIO, areentitled to perform the installation of electrical con-duits,wiring, light poles, lights, and related work,which includes but is not limited to the installation ofjunction boxes, pulling of wire, and the splicing andlaying of wire, when performed on the bridge and ap-proaches to the bridge and highways on the Gold StarMemorial Bridge project, Groton, Connecticut.2. International Brotherhood of Electrical Workers,Local 90, AFL-CIO, is not entitled by means pros-cribed by Section 8(b)(4)(D) of the Act to force orrequire the Employer, L. G. DeFelice, Inc., to assignthe above work to employees represented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, International Brotherhoodof ElectricalWorkers, Local 90, AFL-CIO, shallnotify the Regional Director for Region 1, in writing,whether or not it will refrain from forcing or requiringtheEmployer, by means proscribed by Section8(b)(4)(D) of the Act,to assignthe work in dispute toemployees represented by it rather than to employeesrepresented by Local 547, Laborers InternationalUnion of North America, AFL-CIO, and Local 478,InternationalUnionofOperatingEngineers,AFL-CIO.